AO 440 (Rev.01/10 Guam) Summonsin a Civil Action
                                                                                                 Fl I FD
                                           DISTRICT COIRT OF GUAM ^r,ct courtofguam
                                                                                                       DEC 2 8 2018 CW-

                                                                                             JEANNE G. QUINATA
                                                                                               CLERK OF COURT
            &m-\f vty\n&>iM£>
                           Plaintiff

                              V.                                   Civil Action No. QJ\j               \frWOty
          ftaipVi b- W)<rt\ty
                          Defendant


                                                   SUMMONS IN A CIVIL ACTION


To: (Defendant's name andaddress)




         A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                                                                                           •




                                                                                                       -




         If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                                    f ; •"•'• ', - M
                                                                       CLERK OF COURT"


Date:        \l\v\i
                                                                                  Signatip-k of Clerk orDeputy Clerk




         ORIGINAL
                          Case 1:18-cv-00046 Document 3 Filed 12/28/18 Page 1 of 3
AO 440 (Rev. Ql/10 Guam) Summons in a Civil Action (Page 2)

Ciwil Action No.


                                                              PROOF OF SERVICE
                      (This section should not befiled with the court unless required by Fed R. Civ. P. 4 (I))

          This summons for (name of individual andtitle, if any)
was received by me on (date)


          D I personally served the summons on the individual at (place)
                                                                                   on (date)                         ; or


          •     I left the summons at the individual's residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who resides there,
          on (date)                               , and mailed a copy to the individual's last known address; or

          O I served the summons on (name ofindividual)                                                                        9who is
              designated by law to accept service of process onbehalf of (name oforganization)
                                                                                   on (date)                         ; or


           O I returned the summons unexecuted because                                                                             ; or

           G Other (specify):
                                      Fu;\ c/k» t^s MpJ?
           My fees are $                           for travel and $                  for services, for a total of$          0.00

              I declare under penalty of perjurythat this information is true


 Date:
                                                                                          Server's signature



                                                                                        Printed name and title




                                                                                           Server's address


  Additional information regarding attempted service, etc:




                             Case 1:18-cv-00046 Document 3 Filed 12/28/18 Page 2 of 3
          POSTMET
                         PostNetGU101
                 1270 N. Marine Corps Dr
                            Ste 101
                   Tamuning, GU 96913
                         671-649-2917

             Invoice*: 564428         Clerk: Clerk

                        12/28/2018 10:17



          Philips, Sherif

          Description
          SKU#              Price     Qty ExtPrice

          USPS First-Class /laii
          FIRSTCLASS       7.75             1    7.75
          Salsman, Jay
          Tracking**: 9400110200881933983379
          PackageID#: 342566
          Dimensions: 11 in. X8in. X 1 in.
          Scale Display: 0.70 lb
          Chargeable Weight: 0.8 lb
          USPS First-Class Mail
          FIRSTCLASS       7.75             1    7.75
          Pitt County Memorize Hospital Inc
          Trackings 9400110200829933925906
          Package ID#: 342567
          Dimensions: 11 in. X8in. X 1 in.
          Scale Display: 0.72 lb
          Chargeable Weight: 0.8 lb
          USPS First-Class yiail
          FIRSTCLASS       7.50             1    7.50
          Bolin, Paul
         Trackings 9400110200793956431693
         PackageID#: 342568
          Dimensions: 11 in. X Sin. X 1 in.
         Scale Display: 0.68 lb
         Chargeable Weight: 0.7 lb
          USPS First-Class Mail
          FIRSTCLASS       7.50             1    7.50
          Creech, David
         Trackings 9400110200882934182013
         Package ID#: 342570
          Dimensions: 11 in. X Sin. X 1 in.
         Scale Display: 0.66 lb
         Chargeable Weight: 0.7 lb
          USPS First-Class Mail
          FIRSTCLASS       7.75             1    7.75
         Carilion Clinic Pulmonary Sleeping
          Meds
          Tracking*: 9400110200793956440381
Case 1:18-cv-00046    Document 3 Filed 12/28/18 Page 3 of 3
          Packaae ID#: 342571
